ROSEN & ASSOCIATES, P.C.
Attorneys for LAK3, LLC
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen

UNITED STATES BANKRPUTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In Re:
                                                           Chapter 7
 SEAN M. DUNN,
                                                           Case No.: 18-36566-cgm
                                 Debtor.



                             NOTICE OF APPEARANCE AND
                           DEMAND FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that, pursuant to section 1109(b) of title 11 of the United

States Code (the “Bankruptcy Code”) and Rules 9010 and 2002 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), Rosen & Associates, P.C. hereby appears as

attorneys for LAK3, LLC, and hereby requests, pursuant to Bankruptcy Rules 2002, 3017, and

9007 and sections 342 and 1109(b) of the Bankruptcy Code, that copies of all notices and

pleadings given or filed in this case, or required to be given or filed in this case, be given and

served upon counsel at the following address:

                              Sanford P. Rosen, Esq.
                              ROSEN & ASSOCIATES, P.C.
                              747 Third Avenue
                              New York, NY 10017-2803
                              Tel.: (212) 223-1100
                              Fax: (212) 223-1102
                              E-mail: srosen@rosenpc.com

                PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in
the provisions of the Bankruptcy Code and Bankruptcy Rules specified above, but also, without

limitation, any notice, hearing date, application, complaint, demand, motion, petition, pleading or

request, whether formal or informal, written or oral and whether transmitted or conveyed by

mail, delivery, telephone, facsimile or otherwise filed or given with regard to the referenced case

and the proceedings therein.

               PLEASE TAKE FURTHER NOTICE that demand also is made that the

undersigned be added to the notice list for notice of all contested matters, adversary proceedings,

and other proceedings in the referenced case.

Dated: New York, New York
       November 8, 2018
                                              ROSEN & ASSOCIATES, P.C.
                                              Attorneys for LAK3, LLC

                                              By: /s/ Sanford P. Rosen
                                                      Sanford P. Rosen

                                              747 Third Avenue
                                              New York, NY 10017-2803
                                              (212) 223-1100
